DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species A, figures 5A-5B, claims 1-15, and 21-25 in the reply filed on July 29, 20221 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2019 was considered by the examiner.




Specification Objections
The disclosure is objected to because of the following informalities:
In ¶ 0021, Applicant calls element 200 “circuitry”. In ¶ 0022, Applicant calls element 200 “hidden circuitry”. Applicant must use only one label per element number. Applicant needs to correct this throughout the specification.
In ¶ 0021, Applicant calls element 204 “circuitry”. In ¶ 0022, Applicant calls element 204 “exposed circuitry”. Applicant must use only one label per element number. Applicant needs to correct this throughout the specification.
Appropriate correction is required.

	
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 14-15, 21, and 25 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Monchiero et al. (US 2010/0194470 A1) (“Monchiero”).
Examiner note: Examiner is making the rejection under 102 and 103 because Examiner has to explain what the term “circuitry” means. The need to explain a term may cause some to believe that the limitation is not inherently taught. Therefore, Examiner choose to make an additional 103 rejection in order to compensate for this.

    PNG
    media_image1.png
    833
    552
    media_image1.png
    Greyscale
 
Regarding claims 1, and 21, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
a die (figure 4A-B element 405), including (detailed below): 
first conductive contacts (A) at a first face of the die (where A is located), 
second conductive contacts (B) at a second face of the die (where B is located), 
wherein the second face is opposite to the first face (A and B on are opposites sides), 
circuitry (C) (as stated in ¶ 0021…
Circuitry in the die 100 may be power delivery circuitry or signal circuitry. Power delivery circuitry may provide a positive supply voltage, ground, and/or a negative supply voltage. Signal circuitry may perform signal processing, communications, computing, or other operations. In some embodiments, some power delivery circuitry included in the die 100 may be used to provide a power delivery network for signal circuitry in the die 100, while other power delivery circuitry included in the die 100 may be part of a power delivery network for another die (not shown) that may be coupled to the die 100. For example, as discussed below with reference to FIGS. 3-5, the exposed circuitry 300 may be signal circuitry, the hidden circuitry 200 may be a power delivery network for the circuitry 300, and the exposed circuitry 204 may be part of a power delivery network for a die (not shown in FIG. 1) that is to be electrically coupled to the conductive contacts 400 at the second face 144 of the die 100.

a switch (D) coupled between the second conductive contacts (A) and the circuitry (C), 
wherein the circuitry (C) is not electrically exposed by the second conductive contacts (A) when the switch is in a first state, and the circuitry is electrically exposed by the second conductive contacts when the switch is in a second state different from the first state (this is the function of D as stated in ¶ 0028).
Regarding claim 21,
Claim 21 is not patentably distinguishable from claim 1, and thus is rejected for the same reasons.
Regarding claim 2, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
wherein the second conductive contacts (A) include a switch control contact (A’) to which electrical signals may be applied to change a state of the switch (D).
Regarding claim 3, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
wherein the switch is one of a plurality of switches, and electrical signals may be applied to the switch control contact to change states of the plurality of switches (this is shown in figure 3).
Regarding claim 4, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:

Regarding claims 5-6, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
wherein the circuitry is a power delivery network for the die (as stated above in claim 1, the power delivery network can be a wire which delivers power. Paragraphs 0026-28 teach that the switch may function as a sleep transistor controlling the power deliver to the core in element 420. Thus, the wires shown as C in Examiner’s annotated figures 4A-4B meet this limitation. Further, the core contains signal circuitry, i.e. a core of a cpu. Therefore, the power delivery network provides power for the core of the cpu to generate signals in its circuitry).
Regarding claims 7-8, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
wherein the die is a first die and the IC structure further includes: a second die including conductive contacts at a first face of the second die; wherein the conductive contacts at the first face of the second die are electrically coupled to the second conductive contacts at the second face of the first die (this is shown in figure 4A where the first die is 405 and the second die is 410 and they are connected together by means of solder balls 440).
wherein the second conductive contacts at the second face of the package substrate are electrically coupled to the first conductive contacts at the first face of the die.
Regarding claims 14, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
wherein the die includes through-silicon vias (E).
Regarding claim 15, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
wherein the first state of the switch is an open state and the second state of the switch is a closed state (this is a functional limitation, and the structure implied by this limitation is a transistor being used as a switch. ¶ 0028 states that the device may be a transistor, and it performs this function).
Regarding claim 25, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
Paragraph 29 teaches that the second die can contain processor cores. See figures 1-4B, and ¶ 0038.


Claim(s) 9-11, and 22-23 is/are rejected under 35 U.S.C. 103 as obvious over Monchiero, in view of Xie et al. (US 9,754,923 B1) (“Xie”).
Regarding claims 9, and 22, Monchiero does not expressly teach and/or show:
wherein: the circuitry is a first power delivery network for the first die; 
the first die further includes a first portion of a second power delivery network for the second die; and
the second die further includes a second portion of the second power delivery network for the second die.

    PNG
    media_image2.png
    779
    579
    media_image2.png
    Greyscale

Xie teaches at least in figure 3, and Examiner’s annotated figure 3 above:
wherein: the circuitry (Z) is a first power delivery network for the first die (W); 

the second die (V) further includes a second portion of the second power delivery network (X) for the second die (Y).
It would have been obvious to one of ordinary skill in the art that the device of Monchiero would have the above claimed circuitry and power delivery network for the itself first die), and for the second die, and that the second die would have its own portion of a power delivery network. This is because as shown in Xie each of the dies of Monchiero will have internal wires (e.g. metal layers) necessary to route the incoming electrical power to the device. Further, as taught by Monchiero’s figure 5 there may be more logic in the interposer 405 (first die) than just a transistor. Therefore, it is obvious that one would have to power this also. Thus, it would have been obvious to one of ordinary skill in the art that the metal layers and interconnect structure shown in Xie would be contained within both Monchiero’s interposer and logic dies.
Regarding claim 22,
Claim 22 is not patentably distinguishable from claim 9, and thus is rejected for the same reasons.
Regarding claims 10-11, and 23, The combination of Xie and Monchiero teach:
wherein the switch (Monchiero figure 4 element D, and figure 5 element 510) is coupled between the first portion of the second power delivery network (Xie Y) and the first power delivery network (Xie Z) (as shown in figure 5 of Monchiero the gated system 505 is the cores in the second die which is equivalent to Xie X, and the Monchiero power gate 510 is equivalent to Monchiero D. Therefore, it would have been obvious that between the M7s of Xie (or between Y and X) there would another Monchiero 505. This would have been obvious because it would have allowed one to cut power to the second die, while retaining the functions of the first die. One would to do this in a multicore system as taught by Monchiero in figure 3. Where in a multicore system one would want to selectively shut power off to the different cores in order to 
Regarding claim 23,
Claim 23 is not patentably distinguishable from claim 10, and thus is rejected for the same reasons.




Claim(s) 12-13, and 24 is/are rejected under 35 U.S.C. 103 as obvious over Monchiero, in view of Xie et al. (US 9,754,923 B1) (“Xie”).
Regarding claims 12, and 24, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
a package substrate (415), including: 
first conductive contacts at a first face of the package substrate (while not shown in figure 4B it is obvious that there would conductive contacts on the side of 415 where 324 is located. This is because that is how 435 will make electrical contact with 415), and 
second conductive contacts (425) at a second face of the package substrate (415), 
wherein the second face of the package substrate is opposite to the first face of the package substrate (this is shown in figure 4A).
Regarding claim 24,
Claim 24 is not patentably distinguishable from claim 12, and thus is rejected for the same reasons.
Regarding claim 13, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
solder on the first conductive contacts at the first face of the package substrate (435 are solder balls, and it is obvious that the solder balls on 415 would adhere to a contact pad, or a conductive contact, on 415. This is well-known to Applicant/Assignee).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822